In The 


Court of Appeals


Ninth District of Texas at Beaumont

________________


NO. 09-08-00518-CR

 _____________________



AARON KAVANAUGH, Appellant


V.


THE STATE OF TEXAS, Appellee







On Appeal from the 252nd District Court
Jefferson County, Texas

Trial Cause No. 98494




MEMORANDUM OPINION

	Pursuant to a plea bargain agreement, appellant Aaron Kavanaugh pled guilty to
burglary of a building.  The trial court found the evidence sufficient to find Kavanaugh
guilty, but deferred further proceedings, placed Kavanaugh on community supervision for
four years, and assessed a fine of $750.  The State subsequently filed a motion to revoke
Kavanaugh's unadjudicated community supervision.  Kavanaugh pled "true" to two
violations of the conditions of his community supervision.  The trial court found that
Kavanaugh violated the conditions of his community supervision, found Kavanaugh guilty
of burglary of a building, and assessed punishment at two years of confinement in a state jail
facility.
	Kavanaugh's appellate counsel filed a brief that presents counsel's professional
evaluation of the record and concludes the appeal is frivolous.  See Anders v. California, 386
U.S. 738, 87 S. Ct. 1396, 18 L. Ed. 2d 493 (1967); High v. State, 573 S.W.2d 807 (Tex. Crim.
App. 1978).  On August 20, 2009, we granted an extension of time for appellant to file a pro
se brief.  We received no response from appellant.  We reviewed the appellate record, and
we agree with counsel's conclusion that no arguable issues support an appeal.  Therefore, we
find it unnecessary to order appointment of new counsel to re-brief the appeal.  Compare
Stafford v. State, 813 S.W.2d 503, 511 (Tex. Crim. App. 1991).  We affirm the trial court's
judgment. (1)
	AFFIRMED.
							_________________________________
								 DAVID GAULTNEY
									 Justice	
 
Submitted on November 24, 2009
Opinion Delivered December 9, 2009							
Do not publish

Before McKeithen, C.J., Gaultney and Horton, JJ.
1. Appellant may challenge our decision in this case by filing a petition for discretionary
review.  See Tex. R. App. P. 68.